Citation Nr: 1602573	
Decision Date: 01/27/16    Archive Date: 02/05/16

DOCKET NO.  13-17 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability to include as secondary to service-connected left tibia fracture.  

2.  Entitlement to service connection for a right elbow disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from October 1954 to August 1958 with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

On November 6, 2015, the Veteran had a hearing before the undersigned Veterans Law Judge at the local RO.  A hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current right elbow disability.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a right elbow disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014 and Supp. 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014 and Supp. 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

VA provided adequate notification about the information and evidence necessary to substantiate the claim in a November 2009 letter.  Specifically, the letter advised the Veteran of the evidentiary requirements for direct and secondary service connection.  The letter also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The duty to notify is satisfied.  

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, VA medical records, and private medical records.  

The Veteran was not afforded a VA examination for his claimed right elbow disability.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

However, the duty to provide an examination or obtain a medical opinion is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

For the claimed elbow disability, persuasive evidence of a current disability is not shown to trigger VA's duty to provide an examination.  See id.; Waters, 601 F. 3d at 1278.  March 1990 STRs document that the Veteran injured his right elbow in the line of duty.  However, the current evidence, including the lay reports, tends to indicate that the Veteran has not experienced residual elbow symptoms since his military service.  See November 2015 hearing transcript, p. 13.  The weight of the evidence is against finding a current disability for VA compensation purposes.  Id.; Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet App 319 (2007).  Thus, the McLendon element of a current disability has not been satisfied and VA is not obliged to provide an examination for this claim.  Id.; McLendon, supra.; 38 C.F.R. § 3.159(d).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2015) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the November 2015 hearing, the Veterans Law Judge outlined the issues on appeal and elicited information to support of them.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.  

Analysis 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
As applicable, active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition such as joint pain, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

STRs from March 1990 show that the Veteran sustained a right elbow injury in the line of duty during Reserve service.  He had hit his elbow against a door.  He was diagnosed and treated for a right elbow chip fracture.

The medical records documenting treatment during the pendency of the appeal do not reference any right elbow symptoms or disorders.  

At the November 2015 hearing, the Veteran stated that he had not received any medical treatment for his right elbow.  Hearing transcript, p. 13.  He also denied having any right elbow symptoms.  Id. 

The Veteran contends service connection is warranted for a right elbow disability.  As relevant, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  A current disability encompasses any manifestation during the claims period, including disability that subsequently resolves, and consideration for any manifestation prior to filing the claim.  McClain, 21 Vet. App. at 321; Romanowsky, 26 Vet. App. at 293-94.  Nonetheless, the evidence is devoid of any lay or medical evidence establishing that the Veteran has a current right elbow disability or residual from the in-service injury now or sometime prior to filing the claim.  Id.  The claim must fail for absence of a current disability.  Id.; see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 38 C.F.R. § 3.303.

For the above stated reason, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is not helpful to the Veteran, and the claim for entitlement to service connection for a right elbow disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for a right elbow disability is denied.


REMAND

An addendum medical opinion is needed for the low back disability.  The March 2010 VA medical opinion is inadequate.  The supporting rationale implicitly rejects any possible etiology based upon an absence of contemporaneous treatment.  Moreover, it does not address the issue of secondary service connection.  An addendum medical opinion is needed for the low back claim as instructed below.  Updated VA and private treatment records should also be secured, including all records related to the Veteran's recent back surgery.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records, including any records concerning the Veteran's back surgery in August 2014.  Hearing transcript, p. 15.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records related to his back disability, to include updated records from Drs. Desai, Rivera and Kabaria.

3.  Then, contact an appropriately qualified clinician for a medical nexus opinion for the claimed low back disability.  The claims folder must be made available and reviewed by the examiner.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  After reviewing the claims folder, the examiner must answer the following questions:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's low back disability is etiologically related to any event, injury, or disease sustained during active service from October 1954 to August 1958, or to an overexertion injury sustained during Reserve service?  

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's low back disability was caused by his service-connected fracture of left tibia? 

(c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's low back disability was aggravated beyond the normal course of the disability by his service-connected fracture of left tibia?  Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

A complete rationale should accompany all opinions expressed.  The examiner must consider the Veteran's reports of exertive activity during these periods of service as credible in formulating an opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 

4.  Then, readjudicate the Veteran's claim, and issue a Supplemental Statement of the Case (SSOC) as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


